Case 0:20-cv-60416-AMC Document 110-5 Entered on FLSD Docket 08/13/2021 Page 1 of 2




                      EXHIBIT 99
Case 0:20-cv-60416-AMC Document 110-5 Entered on FLSD Docket 08/13/2021 Page 2 of 2


 How RBI helps improve protection for all OATP (and regular Enterprise/Consumer) customers

                                                                 ▪ We will keep chipping away at
                                                                   Sonar FNs, but evasion is always
                                                                   going to be a challenge.

                                                                 ▪ Cloud Browser gives us new
                                                                   physics on this because it’s
                                                                   running in the user context.

                                                                 ▪ Even with a small fraction of
                                                                   customers using it initially, rep
                                                                   from those users will help
                                                                   protect all Enterprise and
                                                                   Consumer customers.

                                                                 ▪ (In addition to potentially being
                                                                   a good business in its own right,
                                                                   and helping further Microsoft’s
                                                                   position as a security industry
                                                                   leader!)
